DETAILED ACTION
Claims 20, 23-27 & 29-36 are pending as amended on 12/09/21,
claims 32-36 being withdrawn.

Response to Amendment
This action is a response to the amendment filed on December 9, 2021.  Claim 22 has been cancelled.  Claim 20 has been amended as a result of the previous action; the previous rejections have been restated accordingly.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20, 23-27 & 29-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in 

Claims 20, 23-27 & 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  It is unclear how selectively patterned adhesion promoter would be used with the presently claimed embodiment, which performs a non-patterned, blanket transfer of the entire backfill layer (“the areas of adhesion promoter” 

Response to Arguments
Applicant’s arguments, see response, “Remarks,” filed December 9, 2021 with respect to the rejections of the claims have been fully considered.  Examiner appreciates the deletion of a clause in the most recent amendment; however, there remains a passage at the end of claim 20 which mixes embodiments.  The shift of claim language to the embodiment of Figure 4 necessitates removal of all limitations which pertain to the ‘adhesion promoter’ from the mutually exclusive embodiment of Figure 2 (i.e. the clause which closes the claim).  Again, the previously applied art does not pertain to the presently claimed embodiment of Figure 4, and there does not appear to be sufficient prior art by another which is applicable to this ‘reflow’ embodiment – all previous art rejections have been withdrawn.  Applicant would also need to cancel the withdrawn product claims in order to place this application in condition for allowance.  Applicants are invited to contact Examiner if they have any further questions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745